STATE OF VERMONT
SUPERIOR COURT                                             ENVIRONMENTAL DIVISION
Vermont Unit                                                  Docket No. 60-5-14 Vtec


WhistlePig CU Permit                                     DECISION ON MOTION



                       Decision on Motion to Voluntarily Dismiss Appeal
       Whistle Pig, LLC (“Applicant”) seeks to convert an existing dairy barn located on Quiet
Valley Road in the Town of Shoreham, Vermont (“the Town”) into a rye whiskey distillery and
related office space (“the project”). On March 1, 2013 Applicant received a conditional use
permit (“permit 13-03”) from the Town of Shoreham Zoning Board of Adjustment (“ZBA”). On
September 10, 2013, Applicant filed an application to amend permit 13-03 (“the amended CU
permit application”). In light of a pending appeal regarding permit 13-03, this Court remanded
permit 13-03 to the ZBA for a conditional use determination on the amended permit
application. The ZBA conducted a hearing and issued its Findings of Fact and Notice of Decision
approving the amended CU permit application on April 7, 2014 (“permit 13-49”). Solar Haven
Farm LLC, George Gross, and Barbara Wilson (“Appellants”) timely appealed the ZBA’s decision
granting permit 13-49 to this Court and filed a Statement of Questions.
       Now before the Court is Appellants’ December 4, 2014 motion to voluntarily dismiss
their appeal of the ZBA’s decision granting permit 13-49 pursuant to Rule 41(a)(1) of the
Vermont Rules of Civil Procedure (“V.R.C.P.”). Pursuant to V.R.C.P. 41(a)(1), “an action may be
dismissed by the plaintiff without order of court (i) by filing a notice of dismissal at any time
before service by the adverse party of an answer or of a motion for summary judgment,
whichever first occurs . . .” Dismissals under V.R.C.P. 41(a)(1) are without prejudice. Applicant
does not object to Appellants’ right to withdraw the appeal, or to the withdrawal of the appeal
generally, but believes that such a withdrawal should be made pursuant to Rule 42(b)(2) of the
Vermont Rules of Appellate Procedure (“V.R.A.P.”) rather than V.R.C.P. 41(a)(1). Pursuant to
V.R.A.P. 42(b)(2), “An appeal may be dismissed on the appellant’s motion on terms agreed to

                                               1
by the parties or fixed by the Court.” Applicants also argue that a withdrawal pursuant to
V.R.A.P. 42(b)(2) must be with prejudice.
       Rule 5(a)(2) the Vermont Rules for Environmental Court Proceedings (“V.R.E.C.P.”)
clarifies that both the V.R.C.P. and V.R.A.P. govern proceedings before this Court, “so far as
applicable.” It is our practice to apply the civil rules to de novo appeals, which follow the
procedures outlined under the V.R.C.P., and to apply the appellate rules to appeals on the
record, which follow procedures outlined under the V.R.A.P.            See V.R.E.C.P. 5(g) & (h)
(discussing de novo and on the record appeals). Because the pending appeal is a de novo
appeal, we conclude that V.R.C.P. 41(a)(1) applies to the pending motion.
       With regards to whether Appellant’s withdrawal of the appeal is with or without
prejudice, V.R.C.P. 41(a)(1) stipulates that a dismissal under the rule is without prejudice.
Applicant expresses concern that a dismissal without prejudice renders the decision below
open to further appeals and therefore precludes them from moving forward with their project.
We are sympathetic to this concern, and agree that there must be finality allowing the parties
to move forward.     Applicant’s concerns, however, are somewhat misguided, as granting
Appellants’ motion to withdraw the appeal does not leave Appellants with the opportunity to
appeal the ZBA’s decision regarding permit 13-49 at any future date.
       Pursuant to V.R.E.C.P. 5(b)(1), an appeal must be filed within 30 days of the date of the
decision being appealed—here, that date was May 7, 2014. The time to appeal the ZBA’s
decision with regards to permit 13-49 has, therefore, long passed.           The withdrawal of
Appellants’ current appeal therefore renders the ZBA’s decision final. The withdrawal of this
appeal does not, however, extend to appeals challenging future applications or revisions to
permit 13-49, which Appellants may file regardless of these proceedings.
       We therefore conclude that to the extent Appellants do not wish to foreclose the
opportunity to challenge permit 13-49 we grant them 5 business days to withdraw their motion
to dismiss. Absent any such filing, we GRANT the motion and DISMISS the appeal of permit 13-
49 now pending, thereby rendering as final the ZBA’s April 7, 2014 decision granting permit 13-
49.




                                               2
Electronically signed on January 09, 2015 at Montpelier, Vermont pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




                                               3